Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS, filed June 16, 2022, has been considered.
ALLOWANCE
Claims 1, 2, 7, 11, 17, 18, and 21-26, filed August 21, 2022, are allowed.  
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “receiving, by the transaction management and execution server, an execution plan corresponding to a first-type statement of the first transaction sent by the OLTP server, such that: when the execution plan corresponding to the first-type statement comprises execution content corresponding to the first-type statement, processing, by the transaction management and execution server, the first transaction according to the execution content corresponding to the first-type statement; and when the execution plan corresponding to the first-type statement comprises the execution content and a storage node corresponding to the first-type statement, accessing, by the transaction management and execution server, the storage node corresponding to the first-type statement according to the execution content corresponding to the first-type statement: receiving, by the transaction management and execution server, an execution plan corresponding to a second-type statement of the first transaction sent by the OLAP server, wherein the execution plan corresponding to the second-type statement comprises execution content and a storage node corresponding to the second-type statement, and accessing, by the transaction management and execution server, the storage node corresponding to the second-type statement according to the execution content corresponding to the second-type statement,” as set forth in claim 1, and “receiving, by the transaction management and execution server, the execution plan corresponding to the at least one statement of the first transaction sent by the OLTP server, wherein the execution plan corresponding to the at least one statement of the first transaction comprises an execution plan corresponding to a first-type statement of the first transaction and an execution plan corresponding to a second-type statement of the first transaction; wherein the execution plan corresponding to the first-type statement is generated by the OLTP server according to the first-type statement: and the execution plan corresponding to the second-type statement is generated by the OLTP server according to a received initial execution plan corresponding to the second-type statement sent by an OLAP server; the initial execution plan corresponding to the second-type statement comprises execution content corresponding to the second-type statement, and the execution plan corresponding to the second-type statement comprises the execution content and a storage node corresponding to the second-type statement,” as set forth in claim 21.  
The closest prior art of record, however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Newly cited, Kemper et al. discloses an efficient hybrid system, called HyPer, that can handle both OLTP and OLAP simultaneously by using hardware-assisted replication mechanisms to maintain consistent snapshots of the transactional data. HyPer is a main memory database system that guarantees the ACID properties of OLTP transactions and executes OLAP query sessions (multiple queries) on the same, arbitrarily current and consistent snapshot.  However, Kemper does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152
9/8/2022